AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                            FILED IN THE
                                                                   for the_                                  U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF WASHINGTON
                                                      Eastern District of Washington
                   JASMINE MCGILVRA,                                                                     Oct 28, 2019
                                                                                                              SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-cv-00106-SAB
             ABBOTT & ROSE ASSOCIATES,                               )
                       LLC,                                          )


                            Defendant
                                                        DEFAULT JUDGMENT
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Default Judgment, ECF No. 6, is GRANTED.
’
              Plaintiff is awarded judgment against the Defendant in the total amount of $4,805.00, which amount consists of the
              following:
                                -$1,000 in statutory damages;
                                -$3,290 in attorney’s fees; and
                                -$515 in costs.
This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Stanley A. Bastian                                            on a motion for default judgment .




Date: October 28, 2019                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                            Angela Noel
